Citation Nr: 1541150	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and K.L., the Veteran's mother


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1995. 

This matter comes before the Board of Veterans' (Board) on appeal from a July 2013 decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA) and has subsequently transferred to the Pittsburgh, Pennsylvania, RO.

A hearing before the undersigned Veterans Law Judge was held in September 2014 at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder, has been modified as reflected above in this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The request to reopen the claim of entitlement to service connection for acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder, is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the agency of original jurisdiction (AOJ) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A January 1997 rating decision denied the Veteran's original claim for entitlement to service connection for paranoid personality disorder.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. In an August 2008 decision, the Veteran's application to reopen the claim for entitlement to service connection for dysthymic disorder, secondary to personality disorder, was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

3. Evidence received since the August 2008 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The August 2008 decision denying entitlement to service connection for dysthymic disorder, secondary to personality disorder, is final.  38 U.S.C.A.      § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. Since the August 2008 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

The Veteran's claim for entitlement to service connection for a paranoid personality disorder was originally denied in a January 1997 decision as the evidence showed it preexisted service and as the medical opinion of record indicated the Veteran's diagnosed dysthymic disorder was secondary to paranoid personality disorder, not service.  The Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the January 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the January 1997 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran again attempted to reopen his claim in April 2008; the RO denied the reopening of the claim for paranoid schizophrenia in a decision issued in August 2008, which determined there was no evidence of diagnosis or treatment for paranoid schizophrenia in military service.  He was shown to have been diagnosed only with dysthymic disorder, secondary to personality disorder.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the August 2008 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the August 2008 decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

In March 2012, the Veteran submitted a new claim for entitlement to service connection for paranoid schizophrenia.  The claim was reopened, but denied on the merits by the RO in July 2013.  The Veteran subsequently submitted a timely appeal.

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, although it appears as though the July 2013 rating decision reopened the Veteran's claim, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The August 2008 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, it is clear that the evidence received since the August 2008 rating decision demonstrates that the Veteran has been diagnosed with, and treated for, paranoid schizophrenia.  

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's diagnosis of paranoid schizophrenia, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision and it relates to an unestablished fact necessary to substantiate the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be adjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder, is reopened and, to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.          § 3.159(c) (2015). 

According to the evidence of record, the Veteran was afforded a VA examination in  July 2013 where the diagnosis of paranoid schizophrenia was confirmed.  Upon examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner opined that diagnosis of paranoid schizophrenia was "not caused by or a result of his military service, nor is the current diagnosis related to the paranoid personality disorder, with which he was diagnosed during his time in the service."  Among the VA examiner's reasons, she stated:

Although [V]eteran reports that he has been psychiatrically hospitalized on at least 50 occasions since 1998, there is no medical documentation in the [claims file] related to any of these non-VA hospitalizations nor any non-VA mental health treatment. 

Since this etiological opinion was provided, several additional treatment records from private providers, clinics, and hospitals demonstrating mental health treatment, including several hospitalizations, have been added to the record. 

Therefore, as these records are now available for consideration, an addendum clarifying the opinion contained in the July 2013 VA examination report is needed prior to further appellate review on whether the Veteran's acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, request an addendum opinion from the same VA examiner who conducted the July 2013 VA examination. 

The examiner should clearly opine whether an acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder, is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred or aggravated in service. 

The examiner is asked to specifically address the Veteran's lay statements and the private and VA treatment records obtained following the July 2013 VA examination, which demonstrates the Veteran was hospitalized for his acquired psychiatric disorder.

If the July 2013 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comment noted above.  The new VA examiner is also asked to consider and address the July 2013 examiner's findings and opinions.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination and this should be acknowledged in the report. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.   Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


